Title: To Benjamin Franklin from Sarah Broughton, 3 July 1766
From: 
To: 


Sir.
Philada. July 3 1766
I hope you will pardon me as I am really sorry to find myself Obliged to trouble you On this Occasion but as I have tryed every Other way in my power and found them Enefectual I will not doubt your Usuall Candor will plead My excuse and now to take Up No More of your Usefull time I must inform you that I have had An Account Running on with Mrs. Franklin for More than Seven Years and which it Never was in My power to prevail on her to settle till the last spring My Brother waited On her and proposed two of our Neighbours should Examine the Affair. She Consented and Choose one, and I another and they dertimined that she was in My debt Thirty one pounds fourteen Shillings and Nine pence Exclusive of a Bed which she bought of me Near two Years Ago And Now Insists that I should take it Back. Her true reason for this I know is because the price of feathers is fallen from three Shillings and four pence to twenty pence a pound But Notwithstanding the loss I must have been at I Agree’d to take it Back in Case it was not Damaged. Now you’ll Observe there Is a Nighbour of Ours that had A mind for the Bed before Mrs. Franklin bought it And Did look at it, And Now has by Mrs. Franklins permission Reaxamined it And she Declares that it is not now As good as it was at the time Mrs. Franklin had it. I then wrote the inclosed Note To Mrs. Franklin in hopes she would send Me the Money which is seven pounds seven Shillings but she sent me back the Note and sent Me for Answer that she Did not know Me [and] that I might write to you she was An hege[hog.] Now sir I Dont think her A hegehog but In reallity she has shot a great Many Quills at Me but thank Heaven None of them has, Or Can hurt Me as I doubt not that your known Justice will Induce you to Order the Above sum of Seven pounds Seven shillings payed. To Sir your very humble Servant
  Sarah Broughton
  
  nb that I have received thirty one Pounds fourteen Shillings and nine pence And gave a Receit for that sum and noted in the Receit that the Bed is not paid for.
 
    Addressed: To / Docter Franklin / London / per favour of Capt / Freind
      Endorsed: Mrs Broughton   July 3. 1766   a silly Complt.
  